

 
Exhibit (10)-pp
 
 
LICENSE AGREEMENT
 
BETWEEN AND AMONG
 
CIBA VISION AG,
 
AND
 
BAUSCH & LOMB INCORPORATED
 


 


 
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated with an asterisk (“*”). As part of our confidential
treatment request, a complete version of this exhibit has been filed separately
with the Securities and Exchange Commission.
 


 



 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
 
 
Article I - Definitions
 
2
 
Article II - Grants Of Licenses
 
3
 
Article III - Payments
 
3
 
Article IV - Confidentiality and Publicity
 
5
 
Article V - Disclaimers
 
5
 
Article VI - Dispute Resolution
 
6
 
Article VII - Marking
 
7
 
Article VIII - Indemnity
 
7
 
Article IX - Notice
 
8
 
Article X - Assignment
 
8
 
Article XI - Most Favored Nation Terms
 
9
 
Article XII - Miscellaneous Provisions
 
10
 



 


 
 

--------------------------------------------------------------------------------

 
 

This License Agreement, made and entered into simultaneously with the
accompanying Settlement Agreement this 1st day of July 2004 (the "Effective
Date"), by and among the following (hereinafter the “Parties”):
 
CIBA Vision AG, a Swiss corporation, with its principal place of business at
Hardhofstrasse 15, CH-8424 Embrach, Switzerland;
 
Bausch & Lomb Incorporated, a New York corporation, with its principal place of
business at 1 Bausch & Lomb Place, Rochester, New York; and
 
WITNESSETH
 
WHEREAS, the Parties are involved in various legal disputes relating to
intellectual property rights and the enforcement thereof; and
 
WHEREAS, the Parties desire to resolve certain of such disputes while minimizing
the burden and expense of further litigation and have entered into a Settlement
Agreement executed concurrently with this License Agreement, a copy of which is
attached hereto and incorporated herein by reference.
 
NOW, THEREFORE, the Parties hereby agree as follows:
 


 



 
 
 

--------------------------------------------------------------------------------

 
 
Article I  - Definitions
 
1.01  “Affiliate” shall mean any and all persons, corporations or business
entities which, directly or indirectly, are controlled by, control, or are under
common control with a Party. For this purpose, the meaning of the word “control”
shall mean direct or indirect ownership of at least fifty percent (50%) of the
voting shares or interest of such corporation or business entity.
 
1.02  “B&L” shall mean Bausch & Lomb Incorporated, a New York corporation, with
its principal place of business at 1 Bausch & Lomb Place, Rochester, New York,
and its Affiliates.
 
1.03  “CIBA” shall mean CIBA Vision AG, a Swiss corporation, with its principal
place of business at Hardhofstrasse 15, CH-8424 Embrach, Switzerland, and its
Affiliates.
 
1.04  “Effective Date” shall mean the date first written hereinabove.
 
1.05  “CIBA Patent Rights” shall mean US Patent Nos. 5,760,100; 5,789,461;
5,849,811; 5,766,999; and 5,965,631; all other patents and patent applications
in all countries of the world corresponding thereto, having priority derived
therefrom; all divisional, continuation and continuation-in-part applications
derived from any of the above applications or patents; all patents issuing as a
result of the above patent applications; and all patents of addition, reissues,
reexaminations, and extensions of any of the above patents.
 
1.06  “B&L’s Licensed Products” shall mean contact lenses, which in the absence
of this license agreement would infringe at least one claim of CIBA Patent
Rights; or contact lenses which are made using a process or machine covered by a
claim of CIBA Patent Rights. However, B&L’s Licensed Products shall not
encompass or include CIBA’s FOCUS Night & Day contact lenses or contact lenses
made from the specific contact lens materials in Examples A1 - G6 of US Patent
No. 5,760,100. For the purposes of determining the royalties under the
Settlement, the Parties agree and stipulate that  *.
 
1.07  “B&L Patent Rights” are US Patent Nos. 6,312,706; 6,596,294; and
5,681,510; all other patents and patent applications in all countries of the
world corresponding thereto, having priority derived therefrom; all divisional,
continuation and continuation-in-part applications derived from any of the above
applications or patents; all patents issuing as a result of the above patent
applications; and all patents of addition, reissues, reexaminations, and
extensions of any of the above patents.
 
1.08  “CIBA’s Licensed Products” shall mean contact lenses, which in the absence
of this license agreement would infringe at least one claim of B&L Patent
Rights; or contact lenses which are made using a process or machine covered by a
claim of B&L Patent Rights.
 
1.09  “Net Sales” shall mean for the purposes of calculating the royalty due, in
any case where a Licensed Product is sold or commercially disposed of for value
by B&L or its Affiliate in an arm’s length transaction with a third party (other
than an Affiliate of B&L) in any geographic location, the *.
 
 
Article II  - Grants Of Licenses
 
2.01  CIBA hereby grants to B&L a royalty bearing, irrevocable, worldwide,
non-exclusive license, with no right to sublicense, under the CIBA Patent Rights
to make, have made, import, use, sell, and offer to sell B&L’s Licensed
Products.
 
2.02  B&L hereby grants to CIBA a royalty-free, worldwide, irrevocable,
non-exclusive license, with no right to sublicense, under the B&L Patent Rights
to make, have made, import, use, sell, and offer to sell CIBA’s Licensed
Products.
 
 
Article III  - Payments
 
3.01  Royalties. In consideration of the settlement of litigation and rights
granted herein, and in view of the accounting and other difficulties associated
with B&L’s providing detailed reports for sales of B&L’s Licensed Products in
individual countries on a worldwide basis, B&L shall pay CIBA Vision AG
royalties during the term of this Agreement of * of the Net Sales of B&L’s
Licensed Products; said royalties being understood and deemed to constitute a
reasonable valuation of the license rights and other consideration granted to
B&L herein. 
 
3.02  Effect of Claim Invalidity. If, in any proceeding in which the validity,
infringement, or priority of invention of any claim of CIBA Patent Rights is in
issue, a judgment or decree is entered which becomes not further reviewable
through the exhaustion of all permissible applications for rehearing or review
by a superior tribunal, or through the expiration of time permitted for such
applications (hereinafter referred to as a "final judgment"), determining that
all claims of the CIBA Patent Rights that cover the B&L Licensed Products are
invalid, not infringed, and/or unenforceable, then, B&L shall be relieved
prospectively from the date of such final judgment from paying royalties due for
sales of B&L Licensed Products, which are both:
 

(a)  
manufactured in any country having no valid CIBA Patent Rights; and

 

(b)  
sold in that country or any other country having no valid CIBA Patent Rights.

 
3.03  Bundled Products. If B&L Licensed Products are sold in a single bundled
sale (including a single invoice or transaction) with non-licensed products, the
sales price of B&L’s Licensed Products shall, *.
 
3.04  Payment Schedule. Royalties under Section 3.01 of this Agreement shall be
payable in US Dollars on a quarterly basis and shall be due within forty-five
(45) days following the end of each of B&L’s fiscal quarters (the “Royalty
Payment Dates”).
 
3.05  Reports. B&L shall report accrued royalties due under Section 3.04 to CIBA
by submitting a written report with its payments. Each such report shall include
a computation of the royalties so accrued, including the trade designation of
each of B&L’s Licensed Products that has been sold; the Net Sales applicable to
each such product; a computation of the total royalties for the quarter using
the applicable royalty rate (including the currency exchange rates used in such
calculations pursuant to Section 3.07); and any credit against royalties due B&L
for returns. An authorized representative of B&L shall state that such report is
computed in compliance with the contractual requirements of this Agreement. B&L
shall pay to CIBA interest * per annum on all royalties not paid when due. In
the event past due royalties, found by an arbitrator to be due and payable, are
collected through bankruptcy or judicial proceedings by an attorney or placed in
the hands of an attorney for collection, then B&L agrees to pay CIBA's
reasonable attorneys' fees and other costs of collection.
 
3.06  Records and Inspection. B&L shall keep true and accurate records, files,
and books of account containing all the data reasonably required for the full
computation and verification of the royalties to be paid and the information to
be given in accompanying reports. CIBA’s designated agent (under obligation of
strict confidentiality), shall, upon written request to B&L, be entitled at
CIBA's sole cost and expense to inspect pertinent books and records of B&L in
Rochester, New York, once each calendar year to determine the accuracy and
completeness of any report made to CIBA. In the event such examination reveals
any discrepancy between the royalties actually paid by B&L during the period
covered by the examination and the amount actually due under this Agreement, B&L
shall pay to CIBA the amount of * in the case of an underpayment and CIBA shall
reimburse B&L the amount of * in the event of an overpayment. In the event an
underpayment represents ten percent (10%) or more of the amount payable for such
period, B&L shall pay to CIBA the sum of * per annum. B&L agrees to retain such
books, records and accounts for a period of at least three (3) years after the
close of the period to which such books, records and accounts relate.
 
3.07  Currency. All royalty payments shall be made in United States Dollars. For
purposes of determining the applicable royalty rate to be paid according to
Section 3.01 above, the Net Sales shall be converted on a country-by-country
basis each month from the currency used in each such country to United States
Dollars. The relevant exchange rate shall be the rate set by B&L’s corporate
finance department on a monthly basis, in accordance with its standard policies
and procedures consistently applied, and consistent with the methodology applied
in B&L’s consolidated audited financials.
 
 
Article IV  - Confidentiality and Publicity
 
4.01  The financial terms of this License Agreement are to be kept confidential
and not disclosed to any third-party, except as required by law, court order, or
the requirement of a securities exchange on which the Party's securities are
traded, in each case as reasonably determined by such Party based on the opinion
of its external counsel.
 
4.02   The Parties agree not to issue any press release disclosing the existence
of or relating to this Agreement; except as attached at Appendix A, or upon
mutual agreement, in writing, between the Parties.
 



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  
* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  
 
* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  
 

4.03  The Parties agree not to issue any press release disclosing the existence
of or relating to this Agreement; except as attached at Appendix A, or upon
mutual agreement, in writing, between the Parties.
 
4.04  In publicizing anything made, used, or sold under the licenses granted in
this Agreement, no Party shall use the name of any other Party or otherwise
refer to any Affiliate thereof, except with the written approval of the other
Party.
 
 
Article V  - Disclaimers
 
5.01  Nothing in this Agreement shall be construed as:
 

(a)  
A warranty or representation by any Party as to the validity, enforceability, or
scope of its own Patent Rights; or

 

(b)  
A warranty or representation that anything made, used, sold, or otherwise
disposed of under any license granted in this Agreement is or will be free from
infringement of patents of third persons; or

 

(c)  
A requirement that any Party shall file any patent application, secure any
patent, or maintain any patent in force; or

 

(d)  
An obligation to bring or prosecute actions or suits against third parties for
infringement of any patent; or

 

(e)  
An obligation to furnish any manufacturing or technical information, or any
information concerning pending patent applications; or

 

(f)  
Conferring a right to use in advertising, publicity, or otherwise any trademark
or tradename of any Party from which a license is received under this Agreement.

 
5.02  No non-assertion, immunity, covenant not to sue, or license is given, by
implication or otherwise, with respect to any technology, patent application or
patent, except as set forth in the accompanying Settlement Agreement and in
Article II. Particularly, no rights are granted herein under US Patent No.
4,711,943 (the “Harvey Patent”); and B&L will remain enjoined from making,
importing, using, offering for sale, or selling in the United States contact
lens materials and contact lenses made from *, until after the expiration of the
Harvey Patent, April 26, 2005.
 
 
Article VI  - Dispute Resolution
 
6.01  In the event of any dispute, claim, question, or disagreement arising from
or relating to this agreement or the breach thereof, the parties hereto shall
use their best efforts to settle the dispute, claim, question, or disagreement.
To this effect, they shall consult and negotiate with each other in good faith
and, recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to both parties. If they do not reach such solution within
a period of 60 days, then, upon notice by either party to the other, all
disputes, claims, questions, or differences shall be finally settled by
arbitration administered by the American Arbitration Association (“AAA”) in
accordance with the provisions of its Patent Arbitration Rules, and judgment may
be entered by a court having jurisdiction thereof.
 
6.02  The arbitration shall be conducted by three (3) arbitrators selected in
accordance with Rule 12 of the Patent Arbitration Rules. Prior to the
commencement of hearings, each of the arbitrators appointed shall provide an
oath or undertaking of impartiality.
 
6.03  The place of arbitration shall be Washington, District of Columbia.
 
6.04  In any arbitration between the Parties, the validity or enforceability of
any B&L Patent Rights or of any CIBA Patent Rights shall not be contested and
the claims of the CIBA Patent Rights shall be construed as set forth in Judge
Richard Story’s Order on claim construction, dated March 14, 2003.
 
6.05  If the time limit of Section 6.06 is extended at the opposed request of,
or made necessary by, B&L, then B&L shall place in escrow with the American
Arbitration Association, as the escrow agent, disputed royalties due under this
agreement, pending the outcome of the arbitration. The escrow agent shall be
entitled to release the royalties as directed by the arbitrators in the award,
unless the parties agree otherwise in writing.
 
6.06  The award shall be made within three (3) months of the filing of the
notice of intention to arbitrate (demand), and the arbitrators shall agree to
comply with this schedule before accepting appointment. However, this time limit
may be extended by agreement of the parties or by the arbitrators if necessary.
 
6.07  The award shall be in writing, shall be signed by a majority of the
arbitrators, and shall include a statement setting forth the reasons for the
disposition of any claim.
 
6.08  The arbitrators shall award to the prevailing party, if any, as determined
by the arbitrators, all of its costs and fees. "Costs and fees" mean all
reasonable pre-award expenses of the arbitration, including the arbitrators'
fees, administrative fees, travel expenses, out-of-pocket expenses such as
copying and telephone, court costs, court reporters’ fees, witness fees, and
attorneys' fees.
 
6.09  No party nor an arbitrator may disclose the existence, content, or results
of any arbitration hereunder without the prior written consent of both parties,
except as may be required by law, court order, or the requirement of a
securities exchange on which the Party's securities are traded, in each case as
reasonably determined by such Party based on the opinion of its external
counsel.
 
6.10  The United States Arbitration Act shall govern the interpretation and
enforcement of Article VI, and any proceedings carried out thereunder. 
 
 
Article VII  - Marking
 
7.01  Upon execution of this Agreement, both Parties will make commercially
reasonable efforts to begin affixing the applicable U.S. patent numbers for the
other’s Patent Rights to the box packaging for all of their respective Licensed
Products sold in the U.S. in accordance with 35 U.S.C. § 287.
 
7.02  Each Party shall ensure product marking is completed (for product packaged
after the Effective Date) within a commercially reasonable time period after the
Effective Date, but in no case shall it be completed later than April 26, 2005.
 
7.03  The Parties agree that the terms of this Article will be satisfied by
listing the appropriate U.S. Patent Rights on the package preceded by the
language, “Mfg. and/or Licensed under one or more of the following:” or
substantially similar language.
 
 
Article VIII  - Indemnity 
 
8.01  B&L shall indemnify and hold CIBA and its predecessors, successors,
assigns, parents, subsidiaries, and affiliated corporations, and each and all of
their present and former officers, directors, partners, principals, employees,
shareholders, trustees, attorneys, insurers, suppliers and customers (direct or
indirect) acting in their capacity as suppliers to and/or customers of CIBA,
their respective spouses, successors, heirs, executors, estates, administrators,
representatives, attorneys and agents, harmless from and against any third party
claims, judgments, damages, costs (including attorneys’ fees) and expenses
arising out of B&L’s making, having made, importing, using, selling or offering
for sale B&L’s Licensed Products.
 
8.02  CIBA shall indemnify and hold B&L and its predecessors, successors,
assigns, parents, subsidiaries, and affiliated corporations, and each and all of
their present and former officers, directors, partners, principals, employees,
shareholders, trustees, attorneys, insurers, suppliers and customers (direct or
indirect) acting in their capacity as suppliers to and/or customers of B&L,
their respective spouses, successors, heirs, executors, estates, administrators,
representatives, attorneys and agents, harmless from and against any third party
claims, judgments, damages, costs (including attorneys’ fees) and expenses
arising out of CIBA’s making, having made, importing, using, selling or offering
for sale CIBA’s Licensed Products.
 
 
Article IX  - Notice
 
9.01  Notice. Any notice, report, or payment provided for in this agreement
shall be deemed sufficiently given when sent by certified or registered mail
addressed to the Party for whom intended at the address given below or at such
changed address as the party shall have specified by written notice.
 

(a)  
For CIBA:                 CIBA Vision AG

   Hardhofstrasse 15
   CH-8324 Embrach
   SWITZERLAND
   ATTN: Legal Department
 
With a copy to                CIBA Vision Corporation
   Vice President and General Counsel
   11460 Johns Creek Parkway
   Duluth, GA 30092
 

(b)  
For B&L:                   Bausch & Lomb, Inc.

Senior Vice President & General Counsel
One Bausch & Lomb Place
Rochester, NY 14604
 
 
Article X  - Assignment
 
10.01  Assignment. The License Agreement imposes personal obligations on both
Parties. Neither Party may assign any rights, except to an Affiliate, under the
License Agreement without the written consent of the other Party. Any such
attempt to assign shall be null and void. However, the License Agreement may be
transferred without consent as part of the sale or transfer of substantially the
entire business of a Party to which the Licensed Products relate.
 
10.02  Assigns. The rights and obligations of the Parties shall inure to the
benefit of and shall be binding upon the Parties, their respective successors,
assigns, heirs, and personal representatives.
 
 
 



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  
 

 
Article XI  - Most Favored Nation Terms
 
11.01  Financial Terms.“Financial Terms,” as used herein, shall include, but not
be limited to, *.
 
11.02  Notice. If CIBA enters into a Future Agreement under which it grants a
license under the CIBA Patent Rights for products competitive with the B&L
Licensed Products, in any or all of the Major Markets, defined herein as the
United States, Japan or Worldwide, CIBA shall notify a mutually acceptable
independent accounting firm of recognized national standing (“Arbitrator”) of
the Financial Terms of the Future Agreement. If the Arbitrator deems the
Financial Terms for one or more of the Major Market, judged as a whole for each
Major Market, to be potentially more favorable (“Potentially More Favorable
Financial Terms”) than those set forth in this Agreement, then the Arbitrator
shall give written notice to B&L of the More Favorable Financial Terms.
 
11.03  Substitution Right. If the parties agree or it is otherwise judged in
arbitration as set forth hereinbelow that the Potentially More Favorable
Financial Terms for a Major Market are actually more favorable than those in
this Agreement, then B&L shall have the option of electing to substitute, as a
whole for such Major Market, prospectively from the effective date of the Future
Agreement, the Potentially More Favorable Financial Terms for said Major Market
for the financial terms, as a whole, set forth in this Agreement for said Major
Market. This option shall expire unless exercised by giving CIBA written notice
within sixty (60) days of B&L’s receipt of notice of the More Favorable
Financial Terms.
 
11.04  Valuation Basis. The parties expressly agree that the valuation shall be
based solely on Financial Terms in the Future Agreement (including any other
agreements which relate or refer to the Future Agreement) as compared solely to
financial terms in this Agreement.
 
11.05  Arbitration. If, after negotiating in good faith, the parties fail to
reach agreement on the valuation for each Major market within sixty (60) days
after B&L receives notice of the More Favorable Financial Terms, then the
valuation of the More Favorable Financial Terms relative to the financial terms
of this Agreement shall be determined by a mutually acceptable independent
accounting firm of recognized national standing by binding, final arbitration.
 
 
Article XII  - Miscellaneous Provisions
 
12.01  Governing Law and Jurisdiction. Except as provided for in Section 6.10,
this Agreement shall be governed by and construed in accordance with the
internal substantive and procedural laws of the State of New York without regard
to conflict of laws principles. Further, to the extent necessary to enforce the
provisions of Section 6.01 and awards granted pursuant thereto, the Parties
agree that the United States District Court for the Northern District of Georgia
will retain jurisdiction over the Parties and this matter pursuant to Kokkonen
v. Guardian Life Ins. Co., 511 U.S. 375 (1994).
 
12.02  Term. This Agreement shall run from the Effective Date to the expiration
of the last-to-expire of the Parties’ Patent Rights. However, the terms of
Section 4.01 and Article VIII will survive the termination or expiration of the
Settlement.
 
12.03  Headings. The headings appearing herein have been inserted solely for the
convenience of the parties hereto and shall not affect the construction, meaning
or interpretation of this Agreement.
 
12.04  Integration. The terms and provisions contained in this License Agreement
and the attached Settlement Agreement constitute the entire agreement and
understanding between the parties regarding the subject matter of this
Agreement. No party to this Agreement has relied or will rely on any
representation or agreement of the other except to the extent set forth herein,
and no party to this Agreement shall be bound by or charged with any oral,
written or implied agreements, representations, warranties, understandings,
commitments or obligations not specifically set forth herein. This Agreement may
not be released, discharged, abandoned, changed or modified in any manner except
by an instrument in writing signed by a duly-authorized officer of each of the
parties hereto.
 
12.05  Non-Waiver. The failure of either Party at any time to require
performance by the other Party of any provisions of this Agreement shall in no
way affect the right of such Party to require future performance of that
provision. Any waiver by either Party of any breach of any provision of this
Agreement shall not be construed as a waiver of any continuing or succeeding
breach of such provision, a waiver of the provision itself, or a waiver of any
right under this Agreement.
 
12.06  Counterparts. This Agreement may be executed in separate counterparts,
each of which so executed and delivered shall constitute an original, but all
such counterparts shall together constitute one and the same instrument. Any
such counterpart may comprise one or more duplicates or duplicate signature
pages, any of which may be executed by less than all of the Parties, provided
that each Party executes at least one such duplicate or duplicate signature
page. The Parties stipulate that a photostatic copy of an executed original will
be admissible in evidence for all purposes in any proceeding as between the
Parties.
 
12.07  Power and Authorization. Each Party represents and warrants that it has
all requisite power and authority (corporate and otherwise) to enter into this
Agreement, and has duly authorized by all necessary action the execution and
delivery hereof by the officer or individual whose name is signed on its behalf
below.
 
12.08  Right to Grant License. CIBA represents and warrants in respect to the
CIBA Patent Rights that it has legal power to extend the rights granted to B&L
in this Agreement and that it has not made and will not make any commitments to
others inconsistent with or in derogation of such rights. CIBA represents and
warrants that CIBA Vision Corporation, a Delaware corporation, with its
principal place of business at 11460 Johns Creek Parkway, Duluth, Georgia, is an
Affiliate, as that term is defined herein, of CIBA Vision AG and that CIBA
Vision AG has the entire right to extend the rights granted to B&L in this
Agreement.
 
12.09  Interpretation and Construction. This Agreement has been fully and freely
negotiated by the Parties hereto with the advice of legal counsel, shall be
considered as having been drafted jointly by the Parties hereto, and shall be
interpreted and construed as if so drafted, without construction in favor of or
against any Party on account of its participation in the drafting hereof.
 
12.10  Acknowledgement. Each party has executed this Agreement without reliance
upon any promise, representation or warranty other than those expressly set
forth herein. Each party acknowledges that (i) it has carefully read this
Agreement, (ii) it has had the assistance of legal counsel of its choosing (and
such other professionals and advisors as it has deemed necessary) in the review
and execution hereof, (iii) the meaning and effect of the various terms and
provisions hereof have been fully explained to it by such counsel, (iv) it has
conducted such investigation, review and analysis as it has deemed necessary to
understand the provisions of this Agreement and the transactions contemplated
hereby, and (v) it has executed this Agreement of its own free will.
 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused this Agreement to be executed by its
respective duly-authorized officer as of the day and year first written above.
 
CIBA VISION AG
 


 
 
BY: __/s/ [Signatory Illegible]____________________
 
TITLE: Regional Finance Officer Europe
DATE: July 1, 2004
 
BAUSCH & LOMB INCORPORATED
 


 


 
BY: Robert B. Stiles
 
TITLE: Senior Vice President and general Counsel
 
DATE: July 1, 2004
 


 



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  
 